COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  KEVIN D. MURRAY,                                '
                                                               No. 08-18-00187-CV
                    Appellant,                    '
                                                                  Appeal from the
  v.                                              '
                                                                109th District Court
  NABORS WELL SERVICE d/b/a C&J                   '
  ENERGY SERVICES INC., and                                  of Andrews County, Texas
                                                  '
  TIMOTHY M. WHITE,
                                                  '                (TC# 20,463)
                    Appellees.
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 24TH DAY OF JANUARY, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.